PER CURIAM
The issue in this workers’ compensation case is whether claimant’s injury is compensable. He injured himself while playing softball on a team sponsored by his employer. The referee concluded that the injury was compensable; the Board reversed. Applying the analysis we used in Rose v. Argonaut Ins. Co., 77 Or App 167, 711 P2d 218 (1985), and Richmond v. SAIF, 58 Or App 354, 648 P2d 370, rev den 293 Or 634 (1982), to the facts here, we conclude, on de novo review, that his injury did not arise “out of and in the course of employment.” ORS 656.005(8)(a). It is therefore not compensable.
Affirmed.